Citation Nr: 1104730	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO. 07-12 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to exclusion of claimed unreimbursed medical expenses 
from income for the purpose of calculation of nonservice-
connected pension benefits for calendar years 2000 and 2001.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a letter determination dated in November 2004 by the 
Department of Veterans Affairs (VA) Regional Office and Insurance 
Center (RO&IC) in Philadelphia, Pennsylvania. The Veteran appeals 
that part of the letter determination, set forth at page four of 
the letter, which found that claimed unreimbursed medical 
expenses of $13,950 in the year 2000 and $10,400 in the year 2001 
could not be counted toward exclusion from income for the purpose 
of calculation of the amount of the Veteran's nonservice-
connected pension benefits. (See Veteran's Notice of Disagreement 
received in September 2005.)


FINDING OF FACT

The information and evidence of unreimbursed medical expenses for 
calendar years 2000 and 2001 is not credible or genuine and is of 
no probative value.


CONCLUSION OF LAW

The criteria for exclusion of claimed unreimbursed medical 
expenses from countable income for VA pension purposes for 
calendar years 2000 and 2001 are not met. 38 U.S.C.A. §§ 
1503(a)(8), 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.272(g) (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. See 38 C.F.R. § 3.159(b)(1).

In the present case, the Veteran applied for nonservice-connected 
pension benefits in November 1999, prior to enactment of the 
VCAA. In February 2002, after enactment of the VCAA in November 
2000, the RO provided a VCAA notice letter to the Veteran as to 
what was required to substantiate the claim for nonservice-
connected pension benefits and the responsibilities as divided 
between him and VA in obtaining and providing evidence and 
developing the claim. 

After a brief period of further development, in May 2002 the RO 
granted the Veteran's claim for nonservice-connected pension 
benefits, effective from November 1999, and provided the Veteran 
notice of this favorable determination by a letter dated in June 
2002. Also in the June 2002 letter, the RO requested that the 
Veteran provide financial status and medical expense information 
for the purpose of calculation of income and net worth for 
nonservice-connected pension purposes. 

As the May 2002 rating decision granted the Veteran's claim of 
entitlement to nonservice-connected pension benefits, the claim 
was substantiated and proven. As such, his filing of information 
as to unreimbursed medical expenses and the RO's refusal to 
accept the information as sufficient evidence of the expenses 
does not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a) because the purpose that the VCAA notice is intended to 
serve had been fulfilled once nonservice-connected pension 
benefits were granted. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006). The Veteran's filing of a notice of 
disagreement as to whether the Veteran's claims of unreimbursed 
medical expenses were adequately supported did not trigger 
further VCAA notice requirements. See 38 C.F.R. § 3.159(b)(3) (no 
duty to provide section 5103(a) notice arises "[u]pon receipt of 
a Notice of Disagreement"). Thus, no further VCAA notice is 
required and the Board finds no evidence of prejudicial error in 
proceeding with final appellate consideration of the Veteran's 
claim at this time. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Rather, the Veteran's appeal as to what is acceptable proof of 
unreimbursed medical expenses for exclusion from income for 
purposes of nonservice-connected pension benefits triggered VA's 
statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103. Here, these duties are 
fulfilled through issuance of a letter from the RO&IC to the 
Veteran in June 2003 informing him that receipts of the claimed 
medical expenses were required to substantiate his claimed 
unreimbursed medical expenses for years 2000 and 2001, issuance 
of letters in November 2004 and January 2005 explaining that 
actual receipts as requested in June 2003 were required, and 
issuance of a statement of the case in March 2007. Further, these 
documents explained the type of evidence that would be required 
to substantiate the Veteran's claim so as to render any perceived 
deficiency in VCAA notice in this matter no more than harmless, 
non-prejudicial error.

As to the duty to assist, the information and evidence required 
to substantiate the Veteran's claim is reasonably obtainable only 
from the Veteran, and the Veteran has not informed VA of any 
further means by which VA might assist him in obtaining and 
submitting the information. Specifically, the receipts for 
claimed unreimbursed medical expenses are documents that would 
have been provided to him personally and that VA does not have 
knowledge of alternate means of obtaining. As such, VA's duty to 
assist the Veteran in obtaining the evidence and information 
required to substantiate his claimed unreimbursed medical 
expenses has been met under the specific facts of this case. VA 
has taken all reasonable actions that would result in obtaining 
information and evidence that would substantiation the Veteran's 
claim. VA has made reasonable efforts to assist the Veteran in 
obtaining the evidence necessary to substantiate his claim, by 
providing him copies of the claimed medical expense forms he had 
provided to VA and informing him that actual receipts for these 
expenses were required. See 38 U.S.C.A. 5103A.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim. The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.


Merits of the Claim

Under applicable law, a veteran who served in the active military 
service for 90 days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disability not the result of the veteran's own willful misconduct 
is entitled to pension payable at the rate established by law, 
reduced by the veteran's annual income and, if the veteran is 
married and living with his spouse, the annual income of the 
spouse. 38 U.S.C.A. §§ 1521 (West 2002); 38 C.F.R. § 3.252 
(2010). 

For pension purposes, payments of any kind from any source will 
be counted as income during the 12-month annualization period in 
which received, unless specifically excluded under the provisions 
of 38 C.F.R. § 3.272. Unless otherwise provided, expenses 
deductible under this section are deductible only during the 12-
month annualization period in which they were paid. Id. Expenses 
deductible under this section include unreimbursed medical 
expenses. 38 C.F.R. § 3.272(g).

A person who is receiving pension benefits is required to report 
to VA in writing any material change or expected change in his or 
his income, net worth, or other circumstance that affects the 
payment of benefits. 38 U.S.C.A. § 1506 (West 2002); 38 C.F.R. §§ 
3.277, 3.660. Where payment of VA pension benefits were made at a 
lower rate because of anticipated income, increased pension may 
only be awarded if satisfactory evidence is received within the 
same or the next calendar year. 38 C.F.R. § 3.660(b)(1).

Where an award of pension has been deferred or pension has been 
awarded at a rate based on anticipated income for a year and the 
claimant later establishes that income for that year was at a 
rate warranting entitlement or increased entitlement, the 
effective date of such entitlement or increase shall be fixed in 
accordance with the facts found if satisfactory evidence is 
received before the expiration of the next calendar year. 38 
U.S.C.A. § 5110(h).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996). 

In February 2001, the RO received from the Veteran an income-net 
worth and employment statement (VA Form 21-521) in support of his 
claim for nonservice-connected pension benefits. Important to the 
analysis set forth below, attached to the form was a voided blank 
check, numbered 227, provided for the purpose of setting up 
direct deposit to his account from VA. The check had an old 
printed address crossed out and the Veteran's current address 
completed in handwriting. 

By letter dated in June 2002, the Veteran was informed by the RO 
that his November 1999 claim for nonservice-connected pension 
benefits had been granted, subject to income restrictions. He was 
requested to report financial information for the period from 
November 1999 to December 2001.

In April 2003 and then in May 2003 the RO received from the 
Veteran medical expense reports for the years 2000 and 2001. The 
report received in April 2003 was signed and dated July 2002 by 
the Veteran. The Veteran has contended that the RO lost earlier 
submitted evidence when he submitted it prior to April 2003.

The reports received in April 2003 and May 2003 were not 
consistent with one another. For example, the report received by 
VA in April 2003 reported total medical expenses for the year 
2000 of $12,500, while the report received in May 2003 reported 
total medical expenses of $13,950 for the year 2000. The April 
2003 report listed travel expenses of $800 while the May 2003 
report listed travel expenses of $500. The April 2003 listed no 
knee care, while the May 2003 report listed a $1500 expense for 
knee surgery. The April 2003 report listed expenses for medicine 
of $1200 while the May 2003 report listed expenses for medicine 
of $1000. The May 2003 report lists expenses for molar teeth 
extraction for four members of the family of $800 while the April 
2003 report makes no mention of molar teeth extraction. There are 
additional inconsistencies as well; however, from the above, it 
is evident that the two reports as to medical expenses incurred 
in the year 2000 are irreconcilable. The reports are further 
insufficient insofar as in the date paid column it is indicated 
that he was to indicate the month, day, and year of payment, but 
for each listed expense he indicated the date paid to be "all 
year."

Similarly, the reports received in April 2003 and May 2003 are 
not reconcilable regarding medical expenses incurred in the year 
2001. The report received in April 2003 reported total medical 
expenses for the year 2001 of $9,950, while the report received 
in May 2003 reported total medical expenses for the year 2001 of 
$10,400.  The April 2003 report lists visits to "Kusayem" of 
$800 but the corresponding entry in the May 2003 report lists 
expenses of $1000. The April 2003 report lists expenses for 
treatment of the knee of $550 for two knee braces and $500 for 
four steroid shots to the knee while the May 2003 reports lists 
expenses for "Steroid Injection in knee at Emergency Room 5x" 
of $1,250 and $4,200. The April 2003 report lists travel expenses 
of $400 while the May 2003 report lists travel expenses of $800. 
The April 2003 report does not list expenses for eye glasses, 
while the May 2003 report lists expenses for eye glasses of $350. 
There are additional inconsistencies as to the medical expenses 
reported as incurred in 2001 as well, and again, the reports are 
further insufficient insofar as in the date paid column it is 
indicated that he was to indicate the month, day and year, but 
for each listed expense the Veteran indicated the date paid as 
"all year."

The large inconsistencies in these reports completely undermine 
the Veteran's credibility in reporting his unreimbursed medical 
expenses for the years 2000 and 2001 and render his assertions as 
to unreimbursed medical expenses for the years 2000 and 2001 of 
essentially no probative weight. Other evidence, and specifically 
documentary evidence, would therefore be necessary to 
substantiate the claimed unauthorized medical expenses.

In June 2003, the RO&IC requested that the Veteran provide 
receipts for the claims expenses. The RO&IC informed the Veteran 
that because his unreimbursed medical expenses were such a high 
percentage of his total annual income, it must request copies of 
receipts of his unreimbursed medical for 2000 and 2001. He was 
provided a copy of his submitted medical expenses as provided to 
the RO&IC for 2000 and 2001 to assist him in obtaining these 
receipts. He was informed that the evidence should be submitted 
as soon as possible, and preferably within 60 days. He was 
advised that no further action could be take on his claim for 
2000 and 2001 payment until the requested material was received. 

In November 2004, the RO issued its letter determination which, 
in pertinent part, found that claimed medical expenses of $13,950 
in the year 2000 and $10,400 were not countable because the 
requested receipts as to the claimed medical expenses had not 
been received. It is this November 2004 letter determination that 
is currently on appeal to the Board.

Received from the Veteran in January 2005 was a check number 396, 
dated February 10, 2000, for $150, payable to Anchor Eye. The 
check was from the same bank as the blank and voided check number 
227 received in February 2001from the Veteran with his income-net 
worth and employment statement (VA Form 21-521) in support of his 
claim for nonservice-connected pension benefits. Unlike check 
number 227, check number 396 had on it a correctly printed 
address, which was the corrected address he had provided in 
handwriting on the check number 227 submitted in February 2001. 

Also received from the Veteran in January 2005 was a copy sheet 
of a check number 377, dated December 20, 2000, for $500, payable 
to a relative for "travel all year"; and copies of the 
following: a check number 400, dated February 15, 2000, for $350, 
payable to Anchor Eye, with the notation "Glasses"; a check 
number 345, dated October 5, 2000, for $4,000, payable to 
Johnston Memorial Hospital, with the notation "Emergency Room"; 
a check number 350, dated October 5, 2000, payable to Dr. Ali for 
$1,500 for "Knee Surgery"; a check number 376 dated November 
15, 2000, to Johnston Rehabilitation, for $1000, for "therapy"; 
a check number 401, dated February 16, 2001, payable to Southern 
Eye for $,1500 for "Karoctomy [sic] (Eye)"; a check number 410, 
dated February 27, 2001, for $800, payable to Dr. Kusayem, for 
"Office Visits"; a check number 415, dated March 17, 2001, 
payable to Johnston Ortho, for $550, with the notation "Knee 
Braces (2X)"; a check number 404, dated April 1, 2001, payable 
for $500 to Johnston Memorial Radiology, for "X-rays (knees, 
face, eyes)"; a check number 421, dated April 17, 2001, payable 
to Johnston Emergency Clinic for $500, for "steroid shots,"; a 
check number 422, dated April 30, 2001, payable to Anchor Eye for 
$350 for "Glasses (kid)"; a check number 379, dated July 20, 
2001, to Dr. Lee Smith for $300 for "Braces tighten (kids)"; a 
check number 386, dated July 30, 2001, payable to Dr. Lee Smith 
for $400, for "Dentist (all) oral hygiene"; and a check number 
420, dated September 30, 2001, for $500, payable to Eckerd's 
Drugs for "medicine."

It is further noteworthy that additionally submitted in January 
2005 were checks payable to various health care providers 
numbered 380 for $4,600 and dated November 12, 2004; numbered 347 
for $1,500 and dated January 14, 2004; and numbered 349 for $700 
and dated July 12, 2004.

All of the checks received in January 2005 that were dated from 
the years 2000 and 2001  had the Veteran's current address 
properly printed on them and were numbered in the range 350 
through 420, as compared to the voided check received from the 
Veteran in February 2001 for direct deposit purposes, which was 
number 227 and had a prior address that the Veteran corrected in 
handwriting. The checks received in January 2005 were each 
ostensibly stamped as paid with a date on or shortly after the 
date of the check, but, as the RO has noted, none of the checks 
contain processing information from the bank or an indication 
from the bank that the check was cancelled. As can be ascertained 
from a review of the above, the checks are numbered very much out 
of order as compared to the dates of the checks. The checks are 
for unlikely even sums of money on a single occasion, and with 
odd or overly general notations, such as a $500 check to Eckerd's 
for "medicine," or a check for $500 to Johnston Memorial 
Radiology for X-rays (knee, face, eyes)."  Additionally, it is 
unlikely that checks written in 2000 and 2001 would be written 
from the same range of check numbers as those written for 
services rendered in 2004. Based on the foregoing, the Board 
finds that there are so many indicia of unreliability that there 
is a high probability (reasonably certain for practical purposes) 
that the checks received from the Veteran in January 2005 are not 
genuine checks submitted for payment of medical expenses in the 
years 2000 and 2001. Accordingly, the Board finds that the RO was 
correct in finding that the checks were unacceptable proof of 
unreimbursed medical expenses incurred in 2000 and 2001. The 
Veteran has objected that the date upon which he was requested to 
provide receipts was so far removed from the date of the 
incurrence of the expenses that he cannot be reasonably faulted 
for having disposed of the receipts. However, his inconsistent 
report of expenses in April 2003 and May 2003 and his submission 
of checks that are not genuine greatly undermine his credibility 
and render his assertions of essentially no probative weight.

Also received from the Veteran in January 2005 were purported 
receipts for medical expenses, as follows: a July 15, 2000, un-
numbered receipt for $4,650 for braces, X-rays and cleaning 
apparently for a child or children, from Dr. Denning; an un-
numbered receipt dated January 10, 2000, for $800, for wisdom and 
molar teeth extractions and X-rays for a family of 4 from Dr. 
Denning; an un-numbered receipt dated December 1, 2001, for 
$4,000 for an anxiety disorder/psychotic disorder from Johnston 
Mental Health; and an un-numbered receipt dated December 30, 
2001, for a remaining balance of $1,500 to Johnston Mental 
Health. The receipts are all on identical forms.  They are all 
for very even and large balances of money that appear contrived 
on their face. The fee of $800 for X-rays wisdom and molar 
extractions seems rather low, and it would appear highly unlikely 
that a family of four would all have their molars and/or wisdom 
teeth extracted over the course of a given year or that payment 
for such expenses would be accomplished by one check for such an 
even sum on a single date. It is unlikely that the receipt forms 
used by Johnston Mental Health and Dr. Denning would be identical 
and that neither health care provider would number their 
receipts. It is also unlikely that the handwriting of the 
Veteran's name on the receipt dated January 10, 2000, from Dr. 
Denning and the receipt dated December 1, 2001, from Johnston 
Mental Health would be so remarkably similar. For these reasons 
the Board finds that there are so many indicia of unreliability 
that it is reasonably certain that the receipts for unreimbursed 
medical expenses received from the Veteran in January 2005 are 
not genuine.

Because the Board has found that it is reasonably certain that 
the purported receipts and checks received from the Veteran in 
January 2005 are not genuine, they are not credible evidence of 
unreimbursed medical expenses and are of no probative weight.

Based on the above, the Board finds that the Veteran has not 
provided sufficient documentation of his claimed unreimbursed 
medical expenses for years 2000 and 2001. Accordingly, exclusion 
of the claimed unreimbursed medical expenses from income for the 
purpose of calculation of nonservice-connected pension benefits 
for the years 2000 and 2001 is not warranted. Because the Board 
has found that the information and evidence from the Veteran is 
not credible or genuine, and is of no probative weight, the Board 
need not address the Veteran's contentions as to whether this 
information and evidence was submitted in a timely manner. As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt is not for application in resolution of this appeal. 
See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Exclusion of claimed unreimbursed medical expenses from income 
for the purpose of calculation of nonservice-connected pension 
benefits for calendar years 2000 and 2001 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


